 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (together with all exhibits, riders or other documents
attached hereto, as any or all may be amended or modified from time to time, the
“Security Agreement”) is made as of the 3rd day of August, 2009, by and between
PROTEA BIOSCIENCES, INC., a Delaware corporation (the “Debtor”), and WEST
VIRGINIA WATER DEVELOPMENT AUTHORITY, acting on behalf of the WEST VIRGINIA
INFRASTRUCTURE AND JOBS DEVELOPMENT COUNCIL (the “Secured Party”).
 
WITNESSETH:
  
The Secured Party and the Debtor have entered into that certain Loan Agreement
of even date herewith (the “Loan Agreement”), pursuant to which the Secured
Party has agreed to make a term loan to the Debtor in the principal amount of
$242,630 (the “Loan”), and the Debtor has agreed to execute this Security
Agreement and grant to the Secured Party a security interest in the Collateral
(as hereinafter defined). Capitalized terms used but not otherwise defined
herein shall have the same meanings as set forth in the Loan Agreement or in the
Uniform Commercial Code.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


I.        GRANT OF SECURITY INTEREST. As security for the timely payment and
performance of the Obligations (as hereinafter defined) of the Debtor to the
Secured Party, the Debtor does hereby grant, sell, assign, pledge, transfer and
set over unto the Secured Party, on a first-priority basis, a security interest
in all of its right, title and interest in and to the Collateral, and agrees
that the Secured Party shall have the rights stated in this Security Agreement
with respect to the Collateral, in addition to all other rights which the
Secured Party may have by law.

{C1522448.1}
 
 

--------------------------------------------------------------------------------

 

II.       COLLATERAL; DEFINITIONS. (a) As used herein, “Collateral” means the
following described property of Debtor, whether now owned or hereafter acquired,
whether now existing or hereafter existing, and wherever located: (1) all of
that certain equipment more particularly described on Exhibit A attached hereto,
together with all attachments, accessions, accessories, parts, increases, and
additions to and all replacements of and substitutions for any of such equipment
(collectively, the “Equipment”); (2) all cash and non-cash proceeds (including
insurance proceeds), accounts, contract rights, general intangibles, rents,
payments and all other rights arising out of the sale, lease, destruction, loss,
condemnation or other taking, or other disposition of any of the Equipment; (3)
all of the Debtor's right, title, and interest in and to all warranties relating
to the Equipment, together with any and all other guaranties, claims, rights,
remedies and privileges relating to the Equipment; and (4) all manuals,
documents, plans and schematics relating to operation and maintenance of the
Equipment, together with all of the Debtor's right, title and interest in and to
all computer software relating to same.


(b)     In addition, as used herein, the following terms shall have the
following meanings:


(1)           “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State of West Virginia, except to the extent the Uniform
Commercial Code of another state shall take precedence.

{C1522448.1}
 
2

--------------------------------------------------------------------------------

 

(2)           “Governmental Authority” means any (i) nation, state, county,
city, town, village, district or other jurisdiction of any nature; (ii) federal,
state, local, municipal, foreign or other government; (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunals); or
(iv) body exercising or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.


III.      OBLIGATIONS SECURED.  The obligations secured hereby include the
following (collectively, the “Obligations”):


(a)           All obligations and indebtedness of the Debtor arising under or in
any way related to the Loan Agreement, as the same may be amended from time to
time;


(b)           All obligations and indebtedness of the Debtor arising under or in
any way related to that certain Promissory Note of even date herewith issued by
the Debtor to the Secured Party in the original principal amount of $242,630,
together with all amendments, renewals, extensions and restatements of such
Promissory Note;


(c)           All obligations and indebtedness of the Debtor arising under or in
any way related to all other Loan Documents, as the same may be amended from
time to time;


(d)           All other loans, advances, debts, liabilities, fees, obligations,
covenants and duties owing by the Debtor to the Secured Party of any kind or
nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, arising under or incident to the transactions described or
referred to in the Loan Agreement or the other Loan Documents;


(e)           All costs and expenses of the Secured Party in the collection of
the foregoing, including, but not limited to, reasonable attorneys' fees and
expenses; and

{C1522448.1}
 
3

--------------------------------------------------------------------------------

 
 
(f)           All costs and expenses of the Secured Party incurred in the
protection and preservation of its rights hereunder and in the protection,
preservation and sale of the Collateral, including, but not limited to, the
payment of any taxes, levies, assessments, premiums of insurance on, repairs to,
or maintenance or storage of the Collateral and any and all other out-of-pocket
expenses of the Secured Party in connection with this Security Agreement or the
Collateral, including, but not limited to, the cost of repair, if any, to realty
or other property to which the Collateral is affixed and expenses in connection
with any security therefor.
 
IV.      COVENANTS; REPRESENTATIONS AND WARRANTIES; ADDITIONAL AGREEMENTS.
Debtor further covenants, represents, warrants to and agrees with the Secured
Party as follows:
 
(a)           Maintenance and Use of Collateral. Debtor shall at all times
maintain and preserve the Collateral, or cause the Collateral to be maintained
and preserved, in good condition and repair, reasonable wear and tear excepted,
and shall not commit any waste thereof or permit anything to be done which may
materially impair the value thereof and shall remain in compliance with all
applicable standards, terms, conditions, rules or regulations imposed by any
Governmental Authority or by any insurance policy or warranty held by Debtor.
 
(b)           Sale or Transfer. Except as otherwise expressly permitted or
required in the Loan Agreement or herein, the Debtor shall not voluntarily or
involuntarily sell, assign, lease, transfer, pledge, hypothecate or otherwise
dispose of or encumber any of the Collateral or any interest therein or permit
any of such Collateral to become a fixture on or an accession to other goods or
property.

{C1522448.1}
 
4

--------------------------------------------------------------------------------

 

(c)           Insurance and Risk of Loss. Debtor will maintain such casualty and
property insurance as required under the Loan Agreement. Risk of loss of, damage
to or destruction of all Collateral is on the Debtor.


(d)           Payment or Performance by the Secured Party. The Secured Party
may, but shall not be obligated to: (i) discharge taxes, liens, security
interests or such other encumbrances as may attach to the Collateral; (ii) pay
for required insurance on the Collateral and other insurance required herein or
in the Loan Agreement; (iii) pay for the maintenance, appraisal or reappraisal,
and preservation of the Collateral; and (iv) otherwise perform, keep, observe
and render true and correct the Debtor's covenants, agreements, representations
and warranties hereunder and under the Loan Documents and any other documents
evidencing or securing the Obligations, in each case as determined by the
Secured Party to be necessary. The Debtor will reimburse the Secured Party on
demand for any payment so made or any expense incurred by the Secured Party
pursuant to the foregoing authorization, and the Collateral also will secure any
advances or payments so made or expenses so incurred by the Secured Party.


(e)           Information and Actions Regarding Collateral. The Debtor will
furnish to the Secured Party from time to time if and as requested current lists
of the Collateral; and, if and when reasonably requested by the Secured Party
from time to time, will furnish to them copies of all purchase orders, billings,
contracts, correspondence and other instruments or writings in any way
evidencing or relating to the Collateral or the proceeds thereof.

{C1522448.1}
 
5

--------------------------------------------------------------------------------

 

(f)           Possessory Collateral. The Debtor will turn over physical
possession to the Secured Party of all Collateral which requires the Secured
Party to have possession thereof in order to perfect the Secured Party's
security interests therein, all as the Secured Party may deem necessary or
advisable from time to time in order to perfect and continue perfected said
security interests as first priority security interests. The Secured Party shall
be deemed to have exercised reasonable care in the preservation and custody of
such of the Collateral as may be in the Secured Party's possession if the
Secured Party take such action for that purpose as the Debtor shall reasonably
request in writing, provided that such requested action shall not in the
exclusive judgment of the Secured Party impair the Secured Party's perfected
first priority security interest in such Collateral or their respective rights
in or the value of such Collateral, and provided further that such written
request is received by the Secured Party in sufficient time to permit the
Secured Party to take the requested action.


(g)           Place of Organization and Place of Business and Collateral
Location. Debtor now keeps and will continue to keep its books and records
concerning the Collateral at its chief executive office identified in the Loan
Agreement. During the term of the Loan the Collateral will be located at the
following address: 955 Hartman Road, Suite 210, Morgantown, West Virginia. If
Debtor desires to remove Collateral from such location, establish a new location
at which Collateral may be located, reorganize in another state, or establish a
new name in which it may do business, it shall first (i) give the Secured Party
at least 30 days' prior written notice of its intention to do so and provide the
Secured Party with such information in connection therewith as the Secured Party
may reasonably request; and (ii) take such action, satisfactory to the Secured
Party, as may be necessary to maintain at all times the perfection and priority
of the security interests in the Collateral granted to the Secured Party
hereunder.

{C1522448.1}
 
6

--------------------------------------------------------------------------------

 
 
V.       EVENTS OF DEFAULT.


(a)           (i) Upon the occurrence of any event of default under the Loan
Agreement or any other Loan Document, or (ii) upon the failure of Debtor to
perform any of its obligations under this Security Agreement in any material
respect, or the failure of the Secured Party to have at any time a valid and
perfected first priority security interest in the Collateral (each an “Event of
Default”), then, and at any time thereafter, the Secured Party may declare all
of the Obligations secured hereby immediately due and payable, without demand or
notice to the Debtor, and shall have, in addition to any remedies provided
herein or in the Loan Documents, or under any applicable law or in equity, all
the remedies of a secured party under the Uniform Commercial Code. As permitted
by such Uniform Commercial Code, the Secured Party may (1) peaceably by its own
means or with judicial assistance enter Debtor's premises and take possession of
the Collateral, (2) render the Collateral unusable, (3) use, operate, manage,
control, maintain, repair, alter or dispose of the Collateral, and (4) require
the Debtor to assemble the Collateral and make it available to the Secured Party
at a place designated by the Secured Party. Unless the Collateral is perishable
or threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Secured Party will give the Debtor reasonable notice of
the time and place of any public sale thereof or of the time after which any
private sale or any other intended disposition thereof shall be made. Expenses
of retaking, holding, preparing for sale, selling or the like shall include the
Secured Party's reasonable attorney's fees and legal expenses, incurred or
expended by the Secured Party to enforce any payment due it under this Security
Agreement against the Debtor, or in the prosecution or defense of any action, or
concerning any matter growing out of or connection with the subject matter of
this Security Agreement and the Collateral pledged hereunder. The Debtor waives
all claims for damages by reason of any seizure, repossession, retention, use or
sale of the Collateral under the terms of this Security Agreement.

{C1522448.1}
 
7

--------------------------------------------------------------------------------

 

(b)           Without limiting the generality of the foregoing, the Secured
Party shall also have the right to do any or all of the following upon the
occurrence of an Event of Default:


(1)           Secured Party may take such measures, including the use or
operation of the Collateral, or the repair, dismantling, removal or
transportation of all or part of the Collateral, as Secured Party may deem
necessary and proper for the care, protection, maintenance and preservation of
the Collateral, for the preparation of the Collateral for sale, lease or other
disposition, or for the most advantageous beneficial exercise of its remedies
hereunder. The Secured Party shall have the right to apply for and have a
trustee or receiver appointed by a court of competent jurisdiction in any action
taken by the Secured Party to enforce its rights and remedies hereunder in order
to manage, protect and preserve the Collateral and to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership, including the compensation of the receiver, and to
the payment of the Secured Obligations until a sale or other disposition of such
Collateral shall be finally made and consummated. Furthermore, Debtor shall take
any action which the Secured Party may reasonably request in order to obtain and
enjoy the full rights and benefits granted to the Secured Party by this Security
Agreement.


(2)           The Secured Party shall have the right to take possession of any
agreement, lease, permit or other document evidencing or relating to any of the
Collateral, and may apply for or seek, on behalf of and as attorney-in-fact for
Debtor, any necessary consent to the voluntary or involuntary assignment,
transfer, conveyance, sale, renewal, reissuance or other disposition of the
same, and Debtor shall cooperate fully with the Secured Party in doing so and
shall take all actions requested by the Secured Party in furtherance thereof.

{C1522448.1}
 
8

--------------------------------------------------------------------------------

 

(3)           Secured Party shall have the right to notify the lessee under any
lease of the Equipment that an Event of Default has occurred, whereupon said
lessee shall make payments due under any such equipment lease directly to
Secured Party until further notice from Secured Party.


(c)           The net proceeds arising from the disposition of the Collateral
after deducting expenses incurred by the Secured Party will be applied to the
Obligations in the order determined by the Secured Party. If any excess remains
after the discharge of all of the Obligations, the same will be paid to Debtor.
If after exhausting all of the Collateral there should be a deficiency, Debtor
will be liable therefor to the Secured Party. Nothing contained herein will
obligate the Secured Party to proceed against Debtor or any other party
obligated under the Obligations or prior to proceeding against any other
collateral for the Obligations prior to making a claim against the Collateral.


(d)           Whenever notice is required by law to be sent by the Secured Party
to Debtor of any sale, lease or other disposition of the Collateral, 10 days'
written notice sent to Debtor's address set forth in the Loan Agreement will be
reasonable.


(e)           If the Secured Party sells any of the Collateral upon credit,
Debtor will be credited only with payments actually made by the purchaser,
received by the Secured Party and applied to the indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, the Secured Party
may resell the Collateral and Debtor shall be credited with the proceeds of the
sale.

{C1522448.1}
 
9

--------------------------------------------------------------------------------

 

(f)           The Secured Party has no obligation to marshal any assets in favor
of Debtor, or against or in payment of the Obligations or any other indebtedness
owed to the Secured Party by Debtor or any other person or entity.


(g)           The Secured Party may sell the Collateral without giving any
warranties as to the Collateral. The Secured Party may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.
 
VI.      MISCELLANEOUS.


(a)           Rights and Remedies Cumulative. All rights and remedies granted
the Secured Party hereunder, under the other Loan Documents, and under any
agreement referred to herein, or otherwise available at law or in equity, shall
be deemed concurrent and cumulative, and not alternative remedies, and the
Secured Party may proceed with any number of remedies at the same time until the
Obligations are satisfied in full.


(b)           Power of Attorney. Debtor hereby irrevocably constitutes and
appoints the Secured Party and any officer thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Debtor or in Debtor's name, from
time to time in the Secured Party's discretion for the purpose of carrying out
the terms of this Security Agreement, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Security Agreement. Debtor hereby
ratifies all that such attorneys shall lawfully do or cause to be done by virtue
hereof. This power of attorney is a power coupled with an interest, will be
irrevocable and shall terminate only upon indefeasible payment in full of the
Obligations and the termination of this Security Agreement. The powers conferred
upon the Secured Party hereunder are solely to protect the Secured Party's
interests in the Collateral and will not impose any duty upon it to exercise any
such powers. The Secured Party will have no obligation to preserve any rights of
any third parties in the Collateral. The Secured Party will be accountable only
for amounts that it actually receives as a result of the exercise of such
powers.

{C1522448.1}
 
10

--------------------------------------------------------------------------------

 

(c)           Further Assurances. At any time and from time to time, upon demand
the Secured Party and at the Debtor's expense, the Debtor will give, execute,
file and record any notice, financing statement, continuation statement,
amendment statement, instrument, document or agreement that the Secured Party
may consider necessary or desirable to create, preserve, continue, perfect or
validate any security interest granted hereunder or to enable the Secured Party
to exercise or enforce its rights hereunder with respect to such security
interest. The Secured Party is authorized to file financing statements,
continuation statements and other documents under the Uniform Commercial Code
relating to the Collateral without the signatures of the Debtor, naming Debtor
as debtor and the Secured Party as secured party.
 
(d)           Security Interest Absolute. The obligations of the Debtor under
this Agreement are independent of the Obligations and the Secured Party may
bring action against the Debtor to enforce this Security Agreement regardless of
whether any action is brought against Debtor or whether Debtor is joined in any
such action. All rights of the Secured Party and the security interest hereunder
and the obligations of the Debtor shall be absolute and unconditional and will
not be affected by any amendment, renewal, waiver of or increase in the
Obligations, any surrender, exchange, acceptance, compromise or release by the
Secured Party of any other party, or any guarantee or any security held by it
for any of the Obligations, by any delay or omission of the Secured Party in
exercising any right or power with respect to any of the Obligations or any
guarantee or collateral held by it for any of the Obligations, by any failure of
the Secured Party to take any steps to perfect or maintain its lien or security
interest in or to preserve its rights to any security or other collateral for
any of the Obligations or any guarantee, by any irregularity, unenforceability
or invalidity of any of the Obligations or any part thereof or any security or
other guarantee thereof, or by any other circumstance which might otherwise
constitute a defense available to or a discharge of the Debtor or a third party
pledgor.

{C1522448.1}
 
11

--------------------------------------------------------------------------------

 
 
(e)           Notices. Any notice hereunder shall be in writing and shall be
deemed to be given when personally delivered, by facsimile with transmission
confirmed, or when sent by certified mail, postage prepaid, and addressed to the
parties at their addresses set forth in the Loan Agreement. The Debtor or the
Secured Party may, by written notice to the others as provided herein, designate
another address for purposes hereunder.
 
(f)           Waiver. No delay or omission on the part of the Secured Party to
exercise any right or power arising from any Event of Default will impair any
such right or power or be considered a waiver of any such right or power or a
waiver of any such Event of Default or an acquiescence therein, nor will the
action or non-action of the Secured Party in case of any Event of Default impair
any right or power arising as a result thereof. Debtor waives any right it may
have to require the Secured Party to pursue any third person for any of the
Obligations.
 
(g)           Illegality. In case any one or more of the provisions contained in
this Security Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

{C1522448.1}
 
12

--------------------------------------------------------------------------------

 
 
(h)           Successors and Assigns. This Security Agreement will be binding
upon and inure to the benefit of the Debtor and the Secured Party and their
respective successors and assigns, provided, however, that the Debtor may not
assign this Security Agreement in whole or in part without the prior written
consent of the Secured Party and the Secured Party at any time may assign this
Security Agreement in whole or in part.
 
(i)            Changes in Writing. No modification, amendment or waiver of any
provision of this Security Agreement nor consent to any departure by the Debtor
therefrom, will in any event be effective unless the same is in writing and
signed by the Secured Party, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on the Debtor in any case will entitle the Debtor to any other or
further notice or demand in the same, similar or other circumstance.
 
(j)           Entire Agreement. This Security Agreement (including the documents
and instruments referred to herein) constitutes the entire agreement and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.
 
(k)           Governing Law; Severability. This Security Agreement, all
amendments hereto, all supplements hereof, and all acts, transactions,
agreements, certificates, assignments and transfers thereunder, and all rights
of the parties hereto, shall be governed as to their validity, enforcement,
construction and effect, and in all other respects by West Virginia law. The
provisions hereof are severable, and the invalidity or unenforceability of any
provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.

{C1522448.1}
 
13

--------------------------------------------------------------------------------

 

(1)           Interpretation. Whenever used herein, the singular number will
include the plural, the plural the singular and the use of the masculine,
feminine or neuter gender will include all genders. As used herein, the term
“person” will include an individual, a corporation, an association, a
partnership, a trust, an organization and any other entity. The section headings
of this Security Agreement are for convenience only, and will not limit or
otherwise affect any of the terms hereof.
 
(m)          Consent to Jurisdiction. Without limitation on the ability of
Secured Parties to initiate and prosecute any action or proceeding in any
applicable jurisdiction related to repayment of the Obligations, the Debtor and
the Secured Party agree that any action or proceeding commenced by or on behalf
of the parties arising out of or relating to the Loans and this Security
Agreement and any of the other Loan Documents shall be commenced and maintained
in the District Court of the United States for the Southern District of West
Virginia, or the Circuit Court of Kanawha County, West Virginia, or any other
court of applicable jurisdiction located in Charleston, West Virginia. The
Debtor and the Secured Party also agree that a summons and complaint commencing
an action or proceeding in any such West Virginia courts by or on behalf of such
parties shall be properly served and shall confer personal jurisdiction on a
party (to which jurisdiction said party consents and submits itself, waiving any
objection based upon forum non conveniens and any objection to venue of any
action instituted hereunder), if (i) served personally or by certified mail to
each other party at any of its addresses noted herein, or (ii) as otherwise
provided under the laws of the State of West Virginia.
 
(n)          Waiver of Jury Trial. The Debtor irrevocably waives any and all
rights Debtor may have to a trial by jury in any action, proceeding or claim of
any nature relating to this Security Agreement, any documents executed in
connection with this Security Agreement, or any transaction contemplated in any
of such documents. Debtor acknowledges that the foregoing waiver is knowing and
voluntary. Debtor acknowledges that it has read and understands all the
provisions of this Security Agreement, including the wavier of jury trial, and
has been advised by counsel as necessary or appropriate.

{C1522448.1}
 
14

--------------------------------------------------------------------------------

 

(o)           The terms of this Security Agreement, including the security
interest created hereby, are subject to the terms of that certain Intercreditor
Agreement of even date herewith by and among Secured Party, Debtor and West
Virginia Economic Development Authority.

 
[Remainder of Page Left Intentionally Blank]

{C1522448.1}
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
executed and delivered by their duly authorized officers as of the date first
written above.


DEBTOR:
 
PROTEA BIOSCIENCES, INC.
 
By:
/s/ Stephen Turner
 
Title:
CEO    
SECURED PARTY:
   
WEST VIRGINIA WATER DEVELOPMENT
\AUTHORITY, acting on behalf of the WEST
VIRGINIA INFRASTRUCTURE AND JOBS
DEVELOPMENT COUNCIL
   
By:
/s/ [Illegible]
 
Title:
Exec. Dir.

 
{C1522448.1}
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT A            
 

Instrument   Vendor   Model Number  
Serial Number
  Actual Cost  
1
Ultrasonic Welder
 
Branson Ultrasonics
 
2000XDT
 
XHF09024862
  $ 38,289.56  
2
QTRAP 5500 Mass Spectrometer
 
Applied Biosystems
 
QTRAP 5500
 
AU11220904
  $ 531,522.26       $ 569,811.82   

 
 
 

--------------------------------------------------------------------------------

 